Title: To Thomas Jefferson from Richard Rush, 23 October 1821
From: Rush, Richard
To: Jefferson, Thomas


Dear Sir,
London
October 23. 1821.
My last to you was on the 9th of this month in reply to your favor of the 14th of August, and enclosed copies of two notes from Mr Blatterman.I have now the pleasure to mention, that the books, as by the enclosed bill and receipt from Mess. Lackingtons, have been forwarded from this port to Baltimore, in the Mandarin, (there being no ship for Norfolk or Richmond) in a box to your address, consigned to the collector, and I hope may arrive safely. The vessel was to have sailed the day before yesterday.Permit me to offer to you, dear sir, the continued assurances of my great respect and attachment.Richard Rush.